UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4373


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PATRICIA POE,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:09-cr-00015-REM-JSK-1)


Submitted:   September 3, 2010           Decided:   September 22, 2010


Before SHEDD and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant.     Andrew Cogar, Assistant United
States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Patricia      Poe    appeals       her   conviction         and   twenty-one

month sentence for one count of bank fraud in violation of 18

U.S.C. § 1344 (2006).          Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious issues for appeal, but questioning whether

the district court erred in accepting Poe’s guilty plea.                           Poe

was notified of her right to file a pro se supplemental brief,

but has not done so.            The Government has moved to dismiss,

arguing the appeal is precluded by the appellate waiver in Poe’s

plea agreement.       We grant the motion in part, dismiss in part,

and affirm.

          A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                   United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                    This court reviews

the validity of an appellate waiver de novo, and will uphold the

waiver of appellate rights if the waiver is valid and the issue

on appeal is within the scope of the waiver.                     United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).

          To     determine      whether        a   waiver        is     knowing    and

intelligent,     this    court        examines      “the     totality         of   the

circumstances,    including      the     experience        and    conduct     of   the

accused, as well as the accused’s educational background and

familiarity    with   the     terms    of    the   plea    agreement.”          United

                                         2
States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (internal

quotation    marks    and   citation     omitted).           Generally,    if     the

district court fully questions a defendant regarding the waiver

of her right to appeal during the Rule 11 colloquy, the waiver

is both valid and enforceable. Id.; United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

936 F.2d 165, 167-68 (4th Cir. 1991).

            We have reviewed the record and find that the guilty

plea, including the appellate waiver, was knowing, voluntary,

and supported by an adequate factual basis.                   The appeal waiver

only applies, however, to appeals taken from a sentence based

upon a total offense level of sixteen or lower.                   Because Poe’s

sentence was    calculated    based      upon   a    total    offense     level   of

sixteen, the motion is granted to the extent that Poe’s appeal

seeks review of her sentence.           However, to the extent the Anders

brief requires review of non-sentencing issues, the appeal is

not precluded by the terms of the appellate waiver to which Poe

agreed.

            Because   Poe   did   not    move   in    the    district     court    to

withdraw her guilty plea, the Rule 11 proceeding is reviewed for

plain error, United States v. Martinez, 277 F.3d 517, 524-26

(4th Cir. 2002), which exists when an error occurs, is plain,

and affects a defendant’s substantial rights. United States v.

Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                  Even if Poe makes

                                        3
this    showing,    “correction         of   the    error   remains    within    [this

court’s] discretion, which [it] should not exercise unless the

error     seriously      affects    the      fairness,      integrity     or    public

reputation of judicial proceedings.”                    Id. (internal quotation

marks, alteration, and ellipsis omitted).

               Our review of the record leads us to conclude that the

district court fully complied with the requirements of Rule 11.

Its examination of Poe was thorough and the court went to great

lengths to ensure the plea was knowing and voluntary.                      In short,

the court did not err, let alone plainly so, in accepting Poe’s

plea.

               We have reviewed the entire record in this case in

accordance with Anders and we find no meritorious issues for

appeal.     Accordingly, we grant in part the Government’s motion

to   dismiss,     and    affirm    in    part.       This   court     requires    that

counsel inform Poe, in writing, of her right to petition the

Supreme Court of the United States for further review.                          If Poe

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

court    for    leave    to   withdraw       from   representation.        Counsel’s

motion must state that a copy of the motion was served on Poe.

We   dispense     with    oral    argument       because    the   facts   and    legal




                                             4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                               DISMISSED IN PART;
                                                 AFFIRMED IN PART




                                5